Citation Nr: 0031308	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



REMAND

The veteran served on active duty from August 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
Following a Board decision in October 1998 the RO assigned a 
70 percent disability rating for PTSD, effective from June 8, 
1992.  By a rating action of April 1999, the RO denied a 
total compensation rating based on individual 
unemployability. 

In written arguments of August 1999, the veteran's 
representative asserts that the veteran continues in PTSD 
outpatient treatment at the VA hospital.  A review of the 
claims folder reflects that the most recent outpatient 
treatment records are dated in approximately 1993.  

The VA has a duty to assist in claims for benefits.  Here, it 
is clear that the veteran's VA outpatient medical records may 
be pertinent to the issues before the Board, and that they 
must be obtained prior to a final decision on the merits of 
the appeal.  The Board considers that the VA duty to assist 
the veteran as set forth in the Veterans Assistance Claims 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,____ 
(2000) (to be codified at 38 U.S.C. § 5103A) has not yet been 
satisfied.  

Also, a decision and an award letter from the Social Security 
Administration (SSA) have been submitted reflecting the 
veteran's entitlement to disability benefits commencing in 
May 1993.  In light of precedents of the United States Court 
of Appeals for Veterans Claims in this area it is clear that 
the records utilized in granting disability benefits by the 
SSA are pertinent and should be obtained.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

While the veteran appears to be contending that he is totally 
disabled due to his PTSD, service connection has also been 
established for residuals of left herniorrhaphy, which is 
assigned a noncompensable disability evaluation.  He also has 
a non-service connected back disability which appears to have 
had a significant impact on his vocational activity.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:  

1.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
for all disorders, including his PTSD, 
his back condition and the herniorrhaphy, 
in recent years, including the names and 
addresses of the providers of such 
treatment.  If all of his treatment has 
been by the VA, he should indicate that 
fact.  The RO should attempt to obtain 
all pertinent records from all sources 
reported by the veteran.  

2.  The RO should obtain copies of the 
veteran's VA clinical records from 1993 
to the present directly from the treating 
facilities 

3.  The RO should contact SSA and request 
a copy of all the records upon which the 
determination was based in the veteran's 
claim which resulted in the award of 
disability benefits from May 12, 1993.  

4.  The veteran should be scheduled for 
an examination to determine the degree of 
disability he has which can be attributed 
to his back condition, and the impact of 
that disability on his employability.  

5.  The veteran should be queried as to 
what, if any, disability he has which he 
considers residual to his hernia surgery.  
If, and only if, the veteran reports some 
significant degree of disability, he 
should be scheduled for an appropriate 
examination. 

6.  After the RO has adjudicated and 
completed all actions on the claims and 
if they have not been resolved to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

However, the appellant has the right, if he desires, to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	ROBERT D. PHILIPP
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


